
	
		III
		111th CONGRESS
		1st Session
		S. RES. 289
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2009
			Mr. Specter submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Encouraging the people of the United States
		  to reflect on and remember the integrity and courage of the 6,135 Christian men
		  and women of Poland who acted to save their Jewish countrymen and countrywomen
		  from extermination by Nazi Germany.
	
	
		Whereas the year 2009 marks the 70th anniversary of the
			 start of World War II, a war that should be remembered for introducing the
			 world to the repulsive and unprecedented barbarism and cruelty of Nazi
			 Germany;
		Whereas Poland was the first country attacked and enslaved
			 by the government and armed forces of Nazi Germany as part of the methodical
			 extermination of European Jewry by Nazi Germany;
		Whereas 6,135 Christian men and women of Poland acted with
			 great integrity and courage, risking their lives and the lives of their
			 families, to save their Jewish countrymen and countrywomen from the barbarism
			 and extermination of the Nazis;
		Whereas the 6,135 Christian men and women of Poland who
			 acted to save their Jewish countrymen and countrywomen did so in spite of the
			 threat of their immediate execution and the execution of their families, a
			 threat that people in no other country in Nazi-occupied Europe had to endure;
			 and
		Whereas the 6,135 Christian men and women of Poland who
			 acted to save their Jewish countrymen and countrywomen represent approximately
			 27 percent of the Righteous Among the Nations honored by Yad
			 Vashem in the Republic of Israel: Now, therefore, be it
		
	
		That the Senate encourages the people
			 of the United States to reflect on and remember the integrity and courage of
			 the 6,135 Christian men and women of Poland who acted to save their Jewish
			 countrymen and countrywomen from extermination by Nazi Germany.
		
